Citation Nr: 0600136	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  99-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Entitlement to service connection for lymphoma.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from June 1976 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Board remanded the case back to the RO in July 2000 and 
May 2003 for the sole purpose of affording the veteran an 
opportunity to appear for a personal hearing.  The veteran 
subsequently testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in July 2003.  A 
transcript of his testimony has been associated with the 
claims file.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2004 for further development 
adjudicative action.  In a November 2005 Supplemental 
Statement of the Case (SSOC), the RO/AMC most recently 
affirmed the determination previously entered.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's HIV began during 
service or for many years after service, or that it was, as 
likely as not, caused by any incident of service including 
blood transfusions.

2.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's lymphoma began during 
service or for many years after service, or that it was, as 
likely as not, caused by any incident of service including 
blood transfusions.




CONCLUSION OF LAW

Neither HIV nor lymphoma were incurred in or aggravated by 
service, nor may they be presumed to have been incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims for service connection 
in numerous notification letters following the passage of the 
VCAA, the first of which was dated in July 2003.  Additional 
letters were sent to the veteran in May 2004, November 2004 
and April 2005.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letters.  The VCAA letters sent to the veteran during the 
course of this appeal notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  In the May 
2004, November 2004 and April 2005 letters, the veteran was 
specifically advised to submit any evidence in his possession 
that pertained to his claims.  It is the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO/AMC described above, cured 
the procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran seeks service connection for HIV and lymphoma.  
The veteran asserts that although he was an intravenous drug 
user during service, he also received medical treatment 
during service which included blood transfusions; and that 
the HIV could have been transmitted via those blood 
transfusions.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  An 
injury incurred during active military, naval, or air service 
will be deemed to have been incurred in the line of duty 
unless such injury or disease was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs.  
A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. § 3.1(m) (2005).

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2005).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301 (d) (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Review of the veteran's service medical records show that the 
veteran was treated in October 1977 for nausea, vomiting and 
diarrhea.  The veteran was given Demerol, phenergan and 
fluids through an IV.  Kaopectate and lomotil tablets were 
also prescribed.  The diagnosis was non-specific acute 
gastroenteritis.  

At his personal hearing, the veteran testified that he was 
treated on multiple occasions for diarrhea during service.  
However, the only other notation in the service medical 
records involving diarrhea was a December 1977/January 1978 
entry showing that the veteran complained of severe earache 
with nausea, vomiting, congestion and cough, and diarrhea.  
At a follow up appointment, the veteran noted that he had no 
more diarrhea.  A diagnosis of second degree gastroenteritis 
was noted.  

The veteran's separation examination was negative for any 
complaints, findings or diagnosis of HIV, or symptoms 
therefrom, and/or lymphoma.

Service personnel records reflect that the veteran was 
reprimanded on numerous occasions for inappropriate conduct.  
Intravenous drug use was not mentioned.  

Post-service prison medical records reflect that the veteran 
was diagnosed with HIV and lymphoma in 1996.  

In the veteran's September 1997 NOD, the veteran asserted 
that he contracted HIV in the military and also acknowledged 
that he was an intravenous drug user at that time.  

Records from the State of Texas show the veteran was in and 
out of prison after service for possession of cocaine.  

At his personal hearing, the veteran again noted that he was 
an intravenous drug user during service.  The veteran also 
testified that he received a blood transfusion during 
treatment at the US Air Force base in Wiesbaden, Germany.  
The veteran testified that he was treated there for 
pneumonia.

Pursuant to the May 2004 Board remand instructions, the 
RO/AMC attempted to obtain additional medical records of the 
veteran showing treatment, including blood transfusions, at 
the Air Force Base in Wiesbaden, Germany.  No additional 
medical records were located.  

In a May 2005 VA opinion, a VA infectious disease medical 
doctor noted that she reviewed the veteran's hearing 
transcript, military and VA records dating back to 1995.  The 
doctor noted that the veteran reported IV drug use in 
service, several episodes of diarrhea in service and one 
hospitalization for pneumonia during which he may have 
received a transfusion.  The doctor noted that the veteran 
was diagnosed with HIV infection in 1995, and at that time, 
he already had advanced immunosuppression, a very low CD4 
cell count and had an AIDS defining illness (lymphoma) as 
well as PCP.  

The doctor explained that it was difficult to establish the 
approximate date of infection when a patient presents with an 
AIDS diagnosis.  The antibody test for diagnosis of HIV 
infection was not available until 1985 and the syndrome of 
acute HIV infection was not described until more recently.  
The doctor further noted that the progression of HIV 
infection to AIDS is very variable, from data collected in 
studies it has been estimated that it takes in average about 
10 years between the acquisition of infection and the 
development of AIDS.  The time span could be as short as 1-2 
years, or as long as greater than 20 years, depending on a 
variety of different factors.  

The doctor also noted that the veteran did possess risk 
factors for HIV infection while in the military, such as IV 
drugs.  The doctor explained that it was estimated that HIV 
infection was already circulating in the mid and late 1970's, 
although the first cases were not recognized until the early 
1980's.  As such, the doctor indicated that it was certainly 
possible that the veteran may have acquired HIV infection in 
the late 1970's through IV drug use or through transfusion 
(if he indeed received one).  The doctor noted that the 
veteran's service medical records established that during the 
period from October 1977 to February 1978, the veteran had 
visits to the ER with diarrhea, fever and pharyngitis.  
Although those symptoms and problems could be caused by any 
number of different microorganisms (viruses, bacteria, 
parasites), problems of diarrhea, fever and pharyngitis have 
also been described with acute HIV infection.  The doctor 
noted that symptoms of acute HIV infection could last 
anywhere from 2-12 weeks, or longer.  The doctor noted that 
it was possible that the symptoms in service were due to 
acute HIV infection, but it was also possible that they were 
due to another etiology.  The presentation of AIDS in 1995 
was compatible with an infection acquired in 1977.  

The examiner concluded that it was possible that the veteran 
acquired HIV infection during active service, but the 
examiner could not definitively say, one way or the other.  
The examiner also concluded that the veteran's lymphoma was 
an expected complication of advanced HIV infection.  

In sum, the medical evidence of record shows that the veteran 
presented with complaints of diarrhea in service on two 
occasions.  The veteran asserts that he was given a blood 
transfusion during service, but the record does not 
corroborate the veteran's assertions.  The veteran admitted 
to being an IV drug user during service.  Post-service 
medical records show that the veteran was diagnosed with 
HIV/AIDS and lymphoma in 1995.  The only opinion of record, 
regarding possible etiology and/or onset date of the HIV is 
the VA May 2005 opinion, which noted that it was possible 
that the veteran contracted the HIV virus during service and 
that the veteran admitted to IV drug use during service.  

Based on a review of the entire record, the Board finds that 
the preponderance of the medical and other evidence does not 
support a grant of service connection.  Although Hickson 
element (1) is shown, a current disability of HIV/AIDS and 
lymphoma, in-service incurrence is not shown, and the record 
does not contain any competent medical opinion indicating 
that it is at least as likely as not that the veteran's HIV 
infection began during service.  The May 2005 VA doctor did 
note that it was possible that the veteran contracted the HIV 
virus during service; however, the doctor did not indicate 
that there was at least a 50 percent likelihood, noting that 
the veteran's documented in-service symptoms of diarrhea and 
fever and pharyngitis could have been caused by any number of 
viruses, parasites or bacteria, other than HIV.  The Board 
has no reason to doubt that there is a possibility that the 
veteran contracted HIV in service; however, the mere 
possibility of contracting HIV in service does not equate to 
a 50 percent likelihood.  Furthermore, it appears that the 
examiner based her opinion on the veteran's own admission 
that he was an IV drug user during service.  Although the 
examiner acknowledges that the veteran reportedly received a 
blood transfusion during service, the examiner also points 
out that the record does not corroborate those assertions.  
At this point, the Board notes that service connection for 
HIV due to IV drug use during service may not be established, 
even if a medical examiner opined that the HIV was at least 
as likely as not contracted during service due to IV drug 
use.  Under those circumstances, HIV would have not been 
incurredHIV infection during service, because such disease 
will be deem in the line of duty, but rather, as the result 
of the veteran's own willful misconduct.


There is no medical opinion which provides the necessary 
nexus in this case; that is, there is no competent medical 
evidence of record indicating that it is at least as likely 
as not that the veteran contracted HIV infection (and 
subsequently developed lymphoma) as a result of blood 
transfusions during service, particularly because there is no 
evidence that any such blood transfusions took place.  As 
such, the criteria for a grant of service connection are not 
met in this case.  

There is no evidence of record, other than the veteran's 
contentions, that his current HIV infection and lymphoma is 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board also points out that Hickson element (3) is also 
not met in this case; that is, there is no competent opinion 
establishing a medical nexus between lymphoma and the 
veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
veteran has neither presented nor alluded to the existence of 
any such written opinion.

In the absence of competent evidence demonstrating a link 
between the current HIV/AIDS and/or lymphoma, and service, 
service connection is not warranted for such a disease on any 
basis.  After consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for HIV and/or lymphoma.  Hence, 
the claim is denied.




ORDER

Service connection for HIV is denied.  

Service connection for lymphoma is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


